Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Rachuba on 12/23/2021.
The application has been amended as follows:
Claim 7, the words “wherein the terminal housing chamber is configured as” has been replaced with the words - - further comprising - -.
Claim 9, line 9, a period punctuation mark - - . - - has been added after the words “the stepped side surface”
Claim 16, the words “the electrically insulating housing” has been replaced with the words - - the shield member - -.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A shield connector comprising: a shield member for covering an outer periphery of a terminal; and a substrate mounting surface provided on the shield member and fixed to a surface of a substrate via solder, wherein the substrate mounting surface has a reference surface and a stepped surface having a different height with respect to the reference surface creating a stepped side surface between the reference surface and the stepped surface and extending perpendicular thereto, the solder being bonded to the reference surface, the stepped surface and the stepped side surface, and wherein the shield member includes a terminal housing chamber configured to house an inner terminal and an outer terminal.
(Claim 9) A shield connector comprising: a shield member for covering an outer periphery of a terminal; a substrate mounting surface provided on the shield member and fixed to a surface of a substrate via solder; and an electrically insulating housing, wherein the substrate mounting surface has a reference surface and a stepped surface having a different height with respect to the reference surface creating a stepped side surface between the reference surface and the stepped surface and extending perpendicular thereto, the solder being bonded to the reference surface, the stepped surface and the stepped side surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        12/23/2021